Citation Nr: 1825128	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  99-02 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include entitlement to an effective date earlier than May 7, 1998.  


REPRESENTATION

Appellant represented by:	Joseph Morgan, Esquire


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 1971 and from February to July 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any delay in the Veteran's claim, a remand is necessary in order to properly prepare the claim for appellate adjudication.  

The Board notes that a significant amount of VA treatment records have been associated to the claims file by the Veteran and his representative.  It is unclear whether there are outstanding VA treatment records as there are gaps in the records submitted, especially when considering mental health treatment records, there are no records after June 2016, and the April 2010 rating decision and April 2014 statement of the case do not list the request for or consideration of any VA treatment records.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As all VA mental health treatment records are relevant to the Veteran's claim, all relevant and outstanding records in VA's possession must be obtained. 

In addition, the Board acknowledges the Veteran's contentions that his PTSD symptoms are worse than currently rated and notes that his last VA examination was conducted in May 2009.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence, including the Veteran's own competent reports, of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, the Board finds that a new VA examination is necessary to evaluate the current severity of the Veteran's service-connected PTSD.  

Finally, the Board draws the agency of original jurisdiction's (AOJ's) attention to the specific argument regarding entitlement to an earlier effective date raised in the Veteran's representative's January 13, 2017, Brief which has not yet been considered and addressed by the AOJ.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA mental health treatment records (including for all substance abuse treatment) and associate them with the virtual claims file.  

2.  Provide the Veteran with a VA mental health examination with an appropriate examiner to ascertain the current severity and manifestations of his service-connected PTSD.  

The claims file, including a copy of this remand, must be provided to and reviewed by the examiner.  All indicated testing and evaluation should be conducted and the results of any testing should be reviewed and included prior to completion of the examination reports.  

The examiner should provide the current manifestations of all symptoms associated with the service-connected disability and should opine as to their severity.  The examiner should specifically comment on the Veteran's current level of social and occupational impairment due to his service-disability.  

The examiner is requested to specifically comment on the private opinion from Dr. M.C., which was submitted with the representative's January 2017 Brief.  The examiner is requested to comment on Dr. M.C.'s opinion regarding the severity of the PTSD disability, the length at which it has been that severe, and the findings that the Veteran's substance abuse is and has been a symptom of or proximately related to his service-connected PTSD since military service.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence, including that obtained since the 2014 statement of the case.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




